Citation Nr: 1518592	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim of entitlement to service connection for chronic sinusitis. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, an April 2015 Brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for chronic sinusitis on the basis that such was incurred during service, related to a facial injury, or in the alternative, secondary to his service-connected deviated septum.

At the time of his July 2009 statement, the Veteran asserted that he sought treatment at the VA Medical Center (VAMC) in Minneapolis, Minnesota, and the Twin Ports Community Based Outpatient Clinic (CBOC) in Superior, Minnesota. Of record are only VA treatment records dated from January 2010 to February 2010. On remand, the AOJ should obtain and associate with the claims file the Veteran's complete VA treatment records. 

The Veteran's private treatment records dated in October 1988 indicate that he was diagnosed with allergic sinusitis. In February 1989, he was diagnosed with severe chronic rhinitis, and in March 1989, he was diagnosed with chronic rhinitis. VA treatment records dated in January 2010 and February 2010 indicate that he was diagnosed with sinusitis. 

The VA examiner, in June 2011, determined that a diagnosis of chronic sinusitis was not appropriate, on the basis that there was insufficient documentation of frequency and episodes to determine that such was more than average impairment from sinonasal symptoms. The examiner thus did not offer an etiological opinion as to the Veteran's chronic sinusitis. However, the opinion is inadequate, as the Veteran's complete VA treatment records were not associated with the claims file at the time of the VA examination and the examiner's decision not to diagnose the Veteran with chronic sinusitis was based on a lack of documentation of frequency of episodes. Also, it remains that the Veteran was diagnosed with sinusitis during the current appellate period in January 2010 and February 2010 and his private treatment records dated years earlier indicate a long history of sinus complaints. On remand, the AOJ should obtain an adequate VA etiological opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his complete VA treatment records maintained by the VAMC in Minneapolis, Minnesota, and the Twin Ports CBOC in Superior, Minnesota. If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran should be properly notified.

2. Then, forward the Veteran's claims file to the examiner who conducted the June 2011 VA examination, or a suitable substitute. If any examiner determines that an additional examination of the Veteran is required, so schedule the Veteran. 

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic sinusitis was incurred in service, or is otherwise related to service; specifically considering the in-service facial injury wherein he fractured his nose, described by the Veteran, his fellow service member, and his wife in lay statements of record.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's chronic sinusitis is proximately due to, or the result of, his deviated septum. 

(c) As a clear and separate response, the examiner should also indicate whether it is at least as likely as not that the Veteran's chronic sinusitis has been aggravated (made permanently worse beyond the natural progression of the disease) by his deviated septum.

In this regard, as to each opinion requested, the examiner should consider the Veteran's long history of sinus complaints, documented as diagnoses of rhinitis and sinusitis in the late 1980s, as well as his diagnosis of sinusitis in January 2010 and February 2010 during VA treatment, and any other instance of VA treatment for sinus complaints recorded in the VA treatment records requested herein. 

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice. 

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


